Citation Nr: 0307787	
Decision Date: 04/23/03    Archive Date: 04/30/03

DOCKET NO.  98-06 843	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for carpel tunnel 
syndrome of the left hand.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1975 and 
February 1995. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 1998 rating decision in which 
the RO continued the denial of the veteran's claim, on the 
basis that new and material evidence had not been submitted 
to reopen that claim.  The veteran filed a notice of 
disagreement in April 1998.  The RO issued a statement of the 
case in April 1998.  The veteran filed a substantive appeal 
in May 1998.  

The appeal initially included the issue of whether new and 
material evidence had been submitted to reopen a claim for 
carpal tunnel syndrome of the right hand.  In November 1999, 
the Board remanded both issues to the RO for additional 
development.  After accomplishing the requested development, 
to the extent possible, in an October 2002 rating decision, 
the RO reopened the claim for service connection for right 
carpal tunnel syndrome and granted that claim, on the merits; 
hence, that matter is no longer before the Board.  However, 
the RO continued the denial of the petition to reopen the 
claim for carpal tunnel syndrome of the left hand; hence, 
that matter has been returned to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  In a May 1995 rating decision, the RO denied a claim for 
service connection for left carpal tunnel syndrome.  Although 
the RO notified the veteran of the denial of the claim and of 
his appellate rights later in May 1995, he did not file an 
appeal.  

2.  The additional evidence associated with the claims file 
since the May 1995 denial of the claim for entitlement to 
service connection for left carpal tunnel syndrome is not, by 
itself or in connection with evidence previously assembled, 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's unappealed May 1995 denial of the claim for 
service connection for left carpal tunnel syndrome is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2002).

2.  The evidence associated with the claims file since the 
May 1995 decision is not new and material; thus, the 
requirements to reopen the claim for service connection for 
left carpal tunnel syndrome have not been met.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).


For the reasons explained in more detail, below, the Board 
finds that the passage of the VCAA and its implementing 
regulations does not prevent the Board from rendering a 
decision on the claim on appeal at this time, as all 
notification and development action needed to render a fair 
decision on that claim has been accomplished.  

Analysis

The veteran's claim for service connection for carpal tunnel 
syndrome of the left hand previously has been considered and 
denied.  In a May 1995 rating decision, the RO concluded that 
the service medical records did not show that the veteran 
suffered from left carpal tunnel syndrome in service and that 
left carpal tunnel syndrome was not found at an April 1995 VA 
examination.  A May 1995 letter to the veteran included a VA 
Form 4107 that explained his right to appeal the decision by 
filing a notice of disagreement within one year of the date 
of the letter.  The veteran did not appeal the determination.  

Because the appellant did not appeal the May 1995 RO 
decision, that decision is final based on the evidence then 
of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103.  However, pertinent law and regulation 
provides that if new and material evidence has been presented 
or secured with respect to a claim which has been disallowed, 
the claim may be reopened and the former disposition 
reviewed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Pursuant to 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency decision-
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes that the regulations implementing the VCAA includes a 
revision of 38 C.F.R. § 3.156(a).  However, the revised 
version of 38 C.F.R. § 3.156(a) is only applicable to claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45620-
45632 (August 29, 2001).  Hence, the Board will apply the 
version of 3.156(a) in effect at the time of the April 1998 
denial (culminating in the current appeal); that version 
appears in the 2001 edition of Title 38 of the Code of 
Federal Regulations.].

Thus, if the newly presented evidence is not "new," the 
claim to reopen fails on that basis and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  If the evidence is 
determined to be both new and material, VA reopens the claim 
and evaluates the merits after ensuring that the duty to 
assist has been fulfilled.  38 C.F.R. § 3.156.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992). 

Pertinent to claim currently on appeal, the evidence of 
record at the time of the May 1995 rating decision included 
the veteran's application for compensation, service medical 
records and the report of a VA general medical examination of 
April 1995.  According to the service medical records, the 
veteran was seen in June 1991 with complaints of left upper 
arm pain.  A treatment note from July 1991 noted left upper 
arm pain with associated left index finger tingling.  A note 
from November 1991 noted the veteran's complaints of left 
upper arm pain following an upper body workout.  The veteran 
was seen for a follow-up examination in December 1991.  The 
record noted that left upper arm pain had resolved and that 
he was comfortable and completely asymptomatic.  The report 
of an October 1994 separation examination did not reflect any 
complaints or findings of any left hand condition, to include 
carpal tunnel syndrome.  

During a VA general medical examination in April 1995, the 
veteran did not complain of left wrist or hand carpal tunnel 
syndrome.  He noted a prior left wrist fracture in 1986 but 
indicated that there was no current symptomatology associated 
with the prior injury.  The examiner did not note any current 
disability of the left hand or wrist.  

The evidence associated with the claims file since the May 
1995 rating decision includes outpatient treatment records 
from NAVCARE and the Naval Hospital in Charleston, South 
Carolina from November 1995 to November 1998.  Such records 
show treatment for right carpal tunnel but do not show 
complaints or treatment for left carpal tunnel syndrome.  
Also of record is a statement by the veteran (accompanying 
his notice of disagreement) that he suffered from left carpal 
tunnel syndrome in service and that he currently suffers from 
left carpal tunnel syndrome.  

The additional medical evidence is, "new" in the sense that 
it was not previously considered by agency decision makers.  
However, none of this evidence is "material" for purposes 
of reopening the claim.  Treatment records from the Naval 
Hospital in Charleston, South Carolina and NAVCARE only 
document the veteran's complaints and treatment for right 
carpal tunnel syndrome.  This evidence includes nothing to 
medically indicate that the veteran currently suffers from 
left carpal tunnel syndrome or that such condition is related 
to military service.  As Board finds that the additional 
medical evidence does not bear directly and substantially 
upon the specific matter under consideration, and, thus, is 
not so significant that it must be considered to fairly 
decide the merits of the claim, it is not "material" for 
purposes of reopening the claim.  

As regards the veteran's statement submitted with his notice 
of disagreement, the Board notes that this statement appears 
to only reiterate the veteran's assertions advanced in 
connection with the prior claim; hence, such evidence is 
cumulative and not "new" for the purposes of reopening the 
claim.  In any event, the Board emphasizes that, as a 
layperson without the appropriate medical training and 
experience, the veteran is not competent to cannot provide a 
probative opinion on a medical matter, such as whether the 
currently claimed disability, in fact, exists, or whether 
there exists a medical relationship between that disability 
and service.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Accordingly, where, as here, 
resolution of the issue turns on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).  For those reasons, 
the veteran's lay assertions are not so significant that they 
must be considered to fairly decide the merits of the claim.

In the absence of new and material evidence to reopen the 
claim for service connection for left carpal tunnel syndrome 
has not been submitted, the petition to reopen must be 
denied, and the May 1995 RO determination remains final.  

In reaching this decision, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000, 
which, as indicated above, was enacted during the pendency of 
the appeal.  The Board points out, however, that the VCAA 
expressly provides that nothing in the Act "shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in section 5108 of this title."  38 
U.S.C. § 5103A(f).  Because the veteran has not presented new 
and material evidence to reopen his claim, it does not appear 
that the duty to assist provisions of the Act are applicable 
in the instant appeal.  Moreover, as indicated above, because 
the petition to reopen was filed prior to August 29, 2001, 
any duties set forth in the revised version of 38 C.F.R. 
§ 3.156(a), promulgated pursuant to the Act, also are not 
applicable in this appeal.  

In any event, the Board has determined that that all 
notification and development action needed to render a fair 
decision on the issue on appeal has been accomplished.  In 
this regard, the Board notes that the veteran and his 
representative have been put on notice as to the basis for 
the denial of the claim, and, hence, what is needed to 
support the application to reopen the claim.  Pursuant to the 
Board's remand in November 1999, RO letters of October 2000 
and July 2002, and by supplemental SOC (SSOC) issued in 
October 2002, they also have been afforded various 
opportunities to present evidence and argument in support of 
the petition to reopen.  Notably, the October 2000 RO letter 
invited the veteran to identify treatment providers in 
support of his claim.  The Board also finds that, through the 
aforementioned documents, the statutory and regulatory 
requirement that the VA notify a claimant what evidence, if 
any, will be obtained by the claimant and what evidence, if 
any, will be retrieved by the VA has been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103A and 38 
C.F.R. § 3.159(b)).  Specifically, the November 1999 Board 
remand notified the veteran of VA's duty to obtain identified 
treatment records at NAVCARE.  The October 2000 RO letter 
invited the veteran to submit evidence in support of his 
claim and sign an authorization allowing VA to obtain records 
on the veteran's behalf.  

Finally, the Board points out that VA has expended all 
reasonable and appropriate efforts to assist the veteran in 
obtaining records identified by him as relevant to his claim.  
In the November 1999 remand, the Board directed that the RO 
to obtain the veteran's medical records held by NACARE from 
February to October 1995.  While the veteran did not sign an 
authorization to allow the RO to obtain the records, the 
veteran through his representative, submitted records from 
NAVCARE from November 1995 to November 1998.  Finally, the 
Board notes that it is aware of no circumstances in this 
matter that would put the VA on notice of the existence of 
any additional relevant evidence that, if obtained, would 
provide a basis to reopen the claim on appeal.  See McKnight 
v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997); Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).  

As the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993). 



ORDER

As new and material evidence to reopen the claim for service 
connection for carpal tunnel syndrome of the left hand has 
not been presented, the appeal as to that issue is denied.


	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

